Citation Nr: 0921669	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disability.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for right foot 
disability.

6.  Entitlement to service connection for left hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to 
July 1976, and from April 1979 to May 1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In a decision dated in June 2005, the Board denied the 
Veteran's appeal, and he appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
November 2006, the Veteran, through his attorney, and the 
Secretary of Veterans Affairs, submitted a Joint Motion For 
Remand (Motion).  In an Order dated in December 2006, the 
Court granted the Motion, vacated the June 2005 Board 
decision, and remanded the case to the Board for further 
appellate review consistent with the Motion.

In compliance with Court's order, the Board remanded the case 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, in February 2008 for additional development.  
With the exception of the ankles and right foot, the AMC/RO 
completed the additional development as directed, continued 
to deny the claims, and returned the case to the Board for 
further appellate review.

For the reasons set forth in the remand portion of the 
document below, the claims for entitlement to service 
connection for bilateral ankle and right foot disabilities 
are REMANDED to the RO via the AMC.



FINDING OF FACT

The Veteran does not have a diagnosed shoulder, left hip, low 
back, or knee disorder that is due to his military service.


CONCLUSION OF LAW

The Veteran does not have a diagnosed shoulder, left hip, low 
back, or knee disorder that is the result of a disease or 
injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
August 2001 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Pursuant to the Board's remand, a March 2008 AMC letter 
reiterated the information set forth in the April 2001 letter 
and also provided adequate notice of how disability ratings 
and effective dates are assigned in the event service 
connection is granted.  This letter complied with all VCAA 
notice requirements.  See 38 C.F.R. § 3.159(b)(1).  Further, 
following issuance of the March 2008 letter and the 
additional development, the claims were reviewed on a de novo 
basis, as shown in the February 2009 supplemental statement 
of the case.  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The primary basis for the Motion was that the 
January 2003 VA examination was inadequate, in that x-rays 
were not taken to determine if the Veteran's claimed joint 
pain was secondary to degenerative arthritis.  See generally 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran was 
afforded another examination while the case was on remand, 
and the Board finds it fully complied with the remand, and it 
is otherwise adequate for appellate review purposes.  See 
38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran reported having served in 
the U.S. Marine Corps Reserves for a period of time beginning 
in 1976.  In May 1978, the Veteran's Reserves command 
forwarded available service treatment records on file with 
that activity.  In October 2000, the activity indicated that 
service treatment records for the Veteran were no longer 
maintained.  Thereafter, the National Personnel Records 
Center forwarded all available service treatment records.  
The record reflects that the appellant has also provided 
service treatment records in his possession.  The Board 
consequently concludes that VA's duty to assist the Veteran 
in obtaining service medical records has been fulfilled.  
38 C.F.R. § 3.159(c).

While the Veteran may not have received full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims via the presentation of pertinent 
evidence and testimony.  See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.  Id.  Thus, the 
Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Findings on Examination

Bilateral shoulder disability.

Service treatment records show the Veteran was treated in 
February 1980 for complaints of left shoulder "popping" after 
skiing.  X-ray studies were normal and the examiner diagnosed 
a sprain.

He was thereafter treated in November and December 1989 for 
right shoulder problems variously diagnosed as bursitis, 
tendonitis, and rule out rotator cuff strain. He denied any 
history of definite shoulder trauma.  X-ray studies were 
negative for any abnormality, save for a deformity of the 
distal aspect of the clavicle considered probably secondary 
to old trauma.  He was placed on a temporary profile in 
December 1989.

At his February 1999 retirement examination he complained of 
chronic pain in both shoulders.  While physical examination 
did not disclose any pertinent findings, he was diagnosed 
with chronic bilateral shoulder pain.  Nonetheless, the 
examination report notes the upper extremities were assessed 
as normal.

At his January 2003 VA examination, the Veteran reported 
experiencing bilateral shoulder pain and tenderness.  He also 
noted that he had dislocated the left shoulder in 1977, and 
sprained the right shoulder.  Physical examination disclosed 
no tenderness or other identified abnormality.  The examiner 
concluded that the veteran did not evidence any physical 
impairment of the shoulders.  As noted in the discussion 
above of VA's duty to assist, the examiner did not order x-
rays as part of the 2003 examination; so, another examination 
was directed.

The October 2008 examination report notes the Veteran 
presented essentially the same history as given at the 2003 
examination.  He told the examiner he reduced the dislocation 
of the left shoulder himself, but the examiner observed that 
he suspected the Veteran actually sustained a subluxation of 
the left shoulder as opposed to a frank dislocation.  The 
Veteran reported he had experienced recurrent left shoulder 
subluxations since, and that he could not move his arms to 
his satisfaction.  He noted use of anti-inflammatory 
medications, but denied the receipt of other treatment since 
service retirement.  

Physical examination revealed no deformity or evidence of any 
atrophy of either shoulder.  Slight discomfort and crepitus 
were noted bilaterally on palpation of the acromioclavicular 
joints.  Shoulder musculature motor strength was 5/5 
bilaterally.  Range of motion on abduction was 0 to 180 
degrees, and 0 to 90 degrees on internal and external 
rotation, all bilaterally, which is normal range of motion.  
See 38 C.F.R. § 4.71a, Plate I.  There were no sensory 
changes about either shoulder, and Yergason's impingement and 
apprehension signs were negative bilaterally.  Repetitive 
testing revealed no change in range of motion values, or any 
evidence of weakness or fatigability.  X-rays of the 
shoulders were interpreted as normal.  As at the 2003 
examination, the examiner noted the shoulders examination was 
normal, and he opined it was not at least as likely as not 
that the Veteran's current bilateral shoulder complaints were 
related to his active service.

Bilateral knee disability.

The service treatment records are silent for any complaints, 
finding or diagnosis of right or left knee disability until 
the veteran presented for his retirement examination.  At his 
February 1999 retirement examination he reported his knees 
were "worn out" from running.  Physical examination disclosed 
bilateral knee crepitus.  He was diagnosed with 
patellofemoral syndrome.

At his January 2003 VA examination, he complained of 
bilateral knee pain. Physical examination was negative for 
any identified abnormality of either knee, and the examiner 
did not diagnose any right or left knee disability.  The 
examiner described the evaluation of the knees as normal.

The October 2008 examination report notes the Veteran 
reported kneeling, squatting, and stooping, caused knee 
discomfort, and he also reported difficulty with stairs.  
Sitting and traveling in a car caused discomfort in both 
legs.  Physical examination disclosed no evidence of any knee 
effusion.  There was tenderness to palpation of the 
suprapatellar area of both knees.  There was no evidence of 
palpable crepitus of either knee on range of motion testing.  
Stability of both knees was good, both anterior/posterior and 
medial/lateral planes.  McMurray's sign was negative 
bilaterally.  Range of motion on flexion and extension was 
normal bilaterally at 0 to 140 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.  Quadriceps and hamstring strength were 
5/5 bilaterally.  Repetitive testing revealed no change in 
range of motion values, or any evidence of weakness or 
fatigability.  X-rays of the knees were interpreted as 
normal.  The examiner determined the bilateral knee 
examination was normal, and he opined it was not at least as 
likely as not that a knee disorder was related to his active 
service.

Low back disability.

The Veteran reports that, while working on the exterior of an 
aircraft aboard a carrier, the landing of another aircraft 
caused him to fall, and he sustained injuries to his back and 
hips.  Service treatment records disclose the Veteran 
evidenced scoliosis when examined for entrance onto active 
duty.  He was thereafter treated on several occasions for 
muscle and low back strain, but x-ray studies were 
essentially negative for any abnormalities.  Specifically, in 
November 1984, he complained of low back pain without any 
history of trauma.  Physical examination led to an assessment 
of pain.

In October 1985, the Veteran reported a three-day history of 
back pain, once again without trauma.  Physical examination 
led to a diagnosis of muscle strain to midline between C8 and 
C10.

In December 1998, the Veteran reported being involved in an 
accident in 1993/1994, and having occasional back pain since.  
Physical examination was negative for spasm, evidence of 
trauma, or any sensory disorder.  He demonstrated a full 
range of back motion.  The assessment was chronic low back 
strain.

At his February 1999 retirement examination the Veteran 
complained of chronic low back pain.  While physical 
examination did not disclose any abnormality the examiner 
diagnosed low back pain.  The examination report clinically 
evaluated the spine and musculoskeletal system as normal.

At his January 2003 VA examination, the veteran reported 
experiencing occasional low back tenderness.  The examiner 
did not identify any lower back abnormality on examination, 
and described the lower back as normal.

The October 2008 VA examination report notes the Veteran 
reported he avoided lifting, pushing, and pulling, as much as 
possible due to his back discomfort.  Standing was also very 
limited.  He denied any difficulty with personal hygiene or 
need for assistance.  He reported occasional difficulty 
sleeping, and his back contributed to his difficulty with 
stairs.  He denied any bowel or bladder dysfunction.  He 
reported back pain upon coughing and sneezing.

Physical examination revealed no gross thoracolumbar 
deformities or evidence of scoliosis.  There was no evidence 
of any muscle spasm or guarding.  Thoracolumbar motion was 
limited in all spheres, see 38 C.F.R. § 4.71a, Plate V, and 
there was slight discomfort at the extremes of all spheres of 
motion.  Neurologically, straight leg raising to 80 degrees 
bilaterally was performed with no discomfort.  There was no 
sensory or motor deficit of either lower extremity.  Deep 
tendon reflexes of both lower extremities were present and 
symmetrical bilaterally at 1+.  The Veteran walked in tandem 
and on his heels and toes without discomfort.  Repetitive 
testing revealed no change in range of motion values, or any 
evidence of weakness or fatigability.  X-rays of the lumbar 
spine showed a slight sclerosis of the L5-S1 facets, but were 
interpreted as otherwise normal.  The examiner deemed the x-
rays as normal and diagnosed a chronic lumbosacral strain.  
The examiner opined that it was not at least as likely as not 
that the Veteran's low back disorder was related to his 
active service.

Left hip disability.

The Veteran reports he also injured his left hip when he fell 
from the aircraft on which he was working.  The service 
treatment records show he was treated for complaints of left 
hip pain in December 1998.  Physical examination was negative 
for any abnormality.  At his February 1999 retirement 
examination he complained of left hip pain and exhibited left 
hip tenderness.  The examiner noted tenderness to palpation 
at the sciatic notch of the left hip on the examination 
report.

When examined by VA in January 2003, the Veteran reported 
occasional left hip tenderness.  Physical examination of the 
hip was normal, without any evidence of tenderness.  The 
examiner concluded that no left hip impairment was present.

The October 2008 VA examination report notes that the Veteran 
reported his hip symptomatology as essentially the same as 
for his low back.  He noted flare-ups after resting for a 
while and gets up, particularly generalized joint discomfort 
in the hips.  The examiner noted no deformity of either hip.  
Physical examination revealed no pain on palpation about the 
inguinal or trachanteric of either hip.  Range of motion 
testing on flexion and abduction revealed values 5 degrees 
less than normal at 0 to 120 degrees and 0 to 40 degrees, 
respectively.  See 38 C.F.R. § 4.71a, Plate II.  Range of 
motion on internal rotation was 0 to 30 degrees, 10 degrees 
less than normal.  External rotation was normal at 0 to 40 
degrees.  Id.  The Veteran performed all range of motion 
testing without any difficulty or pain at the extremes of 
motion.  Motor strength was 5/5 bilaterally in all planes.  
Repetitive testing revealed no change in range of motion 
values, or any evidence of weakness or fatigability.  An x-
ray of the pelvis and hips was interpreted as negative.  The 
examiner assessed the hip examination as normal.  He opined 
it was not at least as likely as not that the Veteran's 
complaints were related to his active service.

Analysis

The Board first notes that, with regard to the first 
evidentiary showing for service connection, Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

As concerns the Veteran's shoulders, although he was treated 
in 1980 for a left shoulder sprain, x-ray studies were 
negative for any abnormality.  Additionally, while he was 
treated in 1989 for right shoulder bursitis and tendonitis, 
and demonstrated some clavicle deformity secondary to old 
trauma, the records are silent for further reference to right 
shoulder complaints until his retirement examination.  At 
that time, however, the examiner did not diagnose a right 
shoulder disorder, or otherwise relate any right shoulder 
pain to any clavicle deformity.  The February 1999 retirement 
examination report, while recording complaints of chronic 
bilateral shoulder pain, revealed no objective evidence of 
any left shoulder abnormality.  

Significantly, there is no post-service medical evidence of 
right or left shoulder disability.  The examiner at the 
January 2003 VA examination recorded complaints of bilateral 
shoulder pain, but he concluded the Veteran did not have any 
current right or left shoulder disability.  The examiner at 
the October 2008 examination  reached the same result.  In a 
January 2009 addendum to the October 2008 examination report, 
he emphasized that, if the Veteran had any significant 
shoulder impairment related to the episodes in service, he 
would expect the affected joint on an examination some 9 
years after his service retirement to have exhibited some 
degree of degenerative changes on x-ray.  None of those 
adverse changes appeared on the shoulder x-rays.  In fact, 
they were within normal limits.

The Veteran himself contends he has a bilateral shoulder 
disorder, but as noted previously, as a layperson, his 
statements as to a medical diagnosis, apart from 
contemporaneous input of a trained professional, do not 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).

As there must be evidence of the current existence of a 
claimed disability in order for service connection to be 
granted, and as there must be evidence linking a current 
disorder to service, the lack of both demonstrates that the 
preponderance of the competent evidence is against the claim, 
and it must be denied.  38 C.F.R. § 3.303.  The benefit 
sought on appeal is denied.

The evidence is in a similar state on the bilateral knee 
claim.  Although the Veteran was diagnosed with 
patellofemoral syndrome affecting both knees at his February 
1999 retirement examination, there is no post-service medical 
evidence of any current right or left knee disability.  The 
only medical evidence on file after service indicates the 
Veteran's knees are normal.  The 2008 and 2009 examiner's 
opinions and rationale set forth above regarding the shoulder 
claim are the same vis-à-vis the Veteran's knees, including 
the emphasis on the normal x-rays, and they are incorporated 
here by reference.

In essence, the only opinion supportive of the presence of a 
current right or left knee disorder consist of the statements 
of the Veteran himself.  As a layperson, his statements as to 
a medical diagnosis without the benefit of competent medical 
input do not constitute competent medical evidence.  
Espiritu.

In light of the absence of competent evidence showing the 
current existence of a right or left knee disorder, and in 
the absence of competent evidence linking such a disorder to 
service, the preponderance of the evidence is against the 
claim, and it must be denied.  38 C.F.R. § 3.303.  The 
benefit sought on appeal is denied.

The state of the evidence as concerns the Veteran's back is 
somewhat different.  The Veteran's entrance examination 
report noted scoliosis, but x-ray studies of the back in 
service were silent for any findings of scoliosis or any 
other back abnormality.  While he was treated for low back 
strains on several occasions, at retirement the examiner did 
not diagnose a low back disability, but instead noted the 
Veteran had low back pain which, standing alone, is not a 
disability for which service connection may be granted.

The January 2003 report notes the examiner concluded the low 
back was normal, and did not find the Veteran had a low back 
disorder.  The October 2008 examination report, however, 
notes that the examiner diagnosed a chronic lumbosacral 
strain.  The VA examiner noted further in the January 2009 
addendum that the diagnosis was granted principally due to 
the Veteran's history.  The 2008 and 2009 opinions and 
rationale set forth above is the same as concerns the 
Veteran's other joints, including the emphasis on the x-rays, 
and they are incorporated here by reference.  The examiner 
further observed that the Veteran certainly had some degree 
of stiffness after sitting for a while, but it was likely age 
related and unrelated to any significant injury in active 
service.  The examiner attached no significance to the slight 
sclerosis at the L5-S1 facet.  The Board notes that a 
sclerosis is not deemed a degenerative change.  See 
Steadman's Medical Dictionary, p. 1583, 27th Edition (2000).

Thus, while there is evidence of a current low back disorder, 
the examiner opined there is no medical nexus between it and 
the in-service episodes of low back pain.  Thus, the Board is 
constrained to find the preponderance of the evidence is 
against the claim.  38 C.F.R. § 3.303.  The benefit sought on 
appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a low back disability, 
including a chronic lumbosacral strain, is denied.

Entitlement to service connection for a left hip disability 
is denied.


REMAND

The February 2008 remand instructed that the Veteran's 
examination was to include x-ray studies of all joints which 
are the subject of his claims.  The AMC examination request 
included that instruction, but the records associated with 
the October 2008 examination indicate no x-rays were taken of 
the Veteran's ankles or his left foot.  Neither did the 
examiner refer to x-rays of those joints in the examination 
report.  Noncompliance with a Board remand mandates another 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).
Accordingly, the case is REMANDED for the following action:

1.  The AMC will arrange for x-ray 
examinations of the Veteran's ankles and 
left foot.  Then refer the claims file, 
including the ankle and left foot x-rays, 
to the examiner who conducted the October 
2008 examination.  Ask the examiner to 
advise if the x-rays change his findings 
or opinion, as noted in the October 2008 
examination report and January 2009 
addendum, in any way.  A full explanation 
of any opinion and the rationale for it is 
requested.

Should the examiner advise an opinion 
cannot be provided without another 
examination, AMC/RO shall arrange it.  The 
claims file must be provided for review as 
part of any examination.

If the examiner who conducted the 2008 
examination is not available, the request 
will be made of an equally qualified 
examiner.

3.  Advise the Veteran that it is his 
responsibility to report for any scheduled 
VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
deciding the claim on the evidence of 
record.  38 C.F.R. §§ 3.158, 3.655.  In the 
event he does not report for any ordered 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the AMC/RO should review 
the examination report to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the report is deficient 
in any manner, the AMC/RO must implement 
corrective procedures at once.
 
5.  Then readjudicate the Veteran's claims 
in light of the additional evidence 
obtained.  If either claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


